


110 HR 698 : Industrial Bank Holding Company Act of

U.S. House of Representatives
2007-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 698
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 22, 2007
			 Received; read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		AN ACT
		To amend the Federal Deposit Insurance Act
		  to establish industrial bank holding company regulation, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Industrial Bank Holding Company Act of
			 2007.
		2.Industrial bank
			 holding company regulation
			(a)Definitions
				(1)Industrial
			 bankSection 3(a) of the Federal Deposit Insurance Act
			 (12 U.S.C.
			 1813(a)) is amended by adding at the end the following new
			 paragraph:
					
						(4)Industrial
				bankThe term
				industrial bank means any insured State bank that is an industrial
				bank, industrial loan company, or other institution that is excluded, pursuant
				to section 2(c)(2)(H) of the Bank Holding Company Act of 1956, from the
				definition of the term bank for purposes of such
				Act.
						.
				(2)Industrial bank
			 holding companySection 3(w) of the Federal Deposit Insurance Act
			 (12 U.S.C.
			 1813(w)) is amended by adding at the end the following new
			 paragraphs:
					
						(8)Industrial bank
				holding companyThe term industrial bank holding
				company means any company that—
							(A)controls (as
				determined by the Corporation pursuant to section 2(a) of the Bank Holding
				Company Act of 1956), directly or indirectly, any industrial bank; and
							(B)is not—
								(i)1 or more of the following: a bank holding
				company, a savings and loan holding company, a company that is subject to the
				Bank Holding Company Act of 1956 pursuant to section 8(a) of the International
				Banking Act of 1978, or a holding company regulated by the Securities and
				Exchange Commission pursuant to
				section
				240.15c3–1(a)(7) of title 17 of the Code of Federal Regulations
				(as in effect on January 29, 2007); or
								(ii)controlled by a
				company described in clause (i).
								(9)Capital terms
				relating to industrial bank holding companies
							(A)Adequately
				capitalizedWith respect to
				an industrial bank holding company, the term adequately
				capitalized means a level of capitalization which meets or exceeds all
				applicable Federal regulatory capital standards.
							(B)Well
				capitalizedWith respect to
				an industrial bank holding company, the term well capitalized
				means a level of capitalization which meets or exceeds the required capital
				levels for well capitalized industrial bank holding companies established by
				the
				Corporation.
							.
				(3)Technical and
			 conforming amendments to other definitions
					(A)Appropriate
			 federal banking agencySection 3(q)(3) of the Federal Deposit
			 Insurance Act (12
			 U.S.C. 1813(q)(3)) is amended—
						(i)by
			 striking or a foreign and inserting , any
			 foreign; and
						(ii)by
			 inserting , and any industrial bank holding company and any subsidiary
			 of an industrial bank holding company (other than a bank) after
			 insured branch.
						(B)Depository
			 institution holding companySection 3(w)(1) of the Federal
			 Deposit Insurance Act (12 U.S.C. 1813(w)(1)) is
			 amended—
						(i)by
			 striking or a savings and inserting , any
			 savings; and
						(ii)by
			 inserting , and any industrial bank holding company before the
			 period at the end.
						(b)Industrial bank
			 holding company registration and ownershipThe Federal Deposit
			 Insurance Act (12
			 U.S.C. 1811 et seq.) is amended by adding at the end the
			 following new section:
				
					51.Industrial bank
				holding company regulation
						(a)Acquisition of
				industrial bank shares or assetsSection 3 of the Bank Holding Company Act
				of 1956 (other than section 3(c)(3)(B) of that Act) shall apply to any company
				that is or would become an industrial bank holding company in the same manner
				as such section applies to a company that is or would become a bank holding
				company, except that for purposes of applying this subsection—
							(1)any reference to a
				bank holding company in such section 3 shall be deemed to be a
				reference to an industrial bank holding company;
							(2)any reference to a bank in
				such section 3 shall be deemed to be a reference to an industrial
				bank;
							(3)any reference to the Board
				in such section 3 shall be deemed to be a reference to the Corporation;
							(4)any reference to
				the Bank Holding Company Act Amendments of 1970 in such section
				3 shall be deemed to be a reference to the Industrial Bank Holding
				Company Act of 2007;
							(5)any reference to a home
				State in such section 3 shall be deemed to be a reference to—
								(A)with respect to an
				industrial bank holding company, the State in which the total deposits of all
				banking subsidiaries of such company were the largest on the later of—
									(i)January 28, 2007;
				or
									(ii)the date on which
				the company becomes an industrial bank holding company under this section; and
									(B)with respect to an
				industrial bank, the home State of the bank as determined under section 44(g);
								(6)any reference to a host
				State in such section 3 shall be deemed to be a reference to—
								(A)with respect to an
				industrial bank holding company, a State, other than the home State of the
				company, in which the company controls, or seeks to control, an industrial bank
				subsidiary; and
								(B)with respect to an
				industrial bank, the host State of the bank as determined under section
				44(g);
								(7)any reference to an out-of-State
				bank holding company in such section 3 shall be deemed to be a
				reference to, with respect to any State, an industrial bank holding company
				whose home State is another State; and
							(8)any reference to an out-of-State
				bank in such section 3 shall be deemed to be a reference to, with
				respect to any State, an industrial bank whose home State is another
				State.
							(b)Application
				processAn application filed
				under subsection (a) to acquire control of an industrial bank shall be treated
				as an application for a deposit facility for purposes of this Act and any other
				Federal law.
						(c)Registration
							(1)In
				generalEach industrial bank
				holding company shall register with the Corporation on forms prescribed by the
				Corporation before the end of the 180-day period beginning on the later
				of—
								(A)the date the company becomes an industrial
				bank holding company; or
								(B)the date of the enactment of the Industrial
				Bank Holding Company Act of 2007.
								(2)Information to
				be includedEach registration submitted under paragraph (1) shall
				include such information, under oath, with respect to the financial condition,
				ownership, operations, management, and intercompany relationships of the
				industrial bank holding company and subsidiaries of such holding company, and
				other factors (including information described in subsection (d)(1)(C)), as the
				Corporation may determine to be appropriate to carry out the purposes of this
				section.
							(3)Extension of
				time for submitting complete informationUpon application by an
				industrial bank holding company and subject to such requirements, factors, and
				evidence as the Corporation may require, the Corporation may extend the period
				described in paragraph (1) within which such company shall register and file
				the requisite information.
							(d)Reports and
				examinations
							(1)Reports
								(A)Reports
				requiredEach industrial bank holding company and each subsidiary
				of an industrial bank holding company, other than an industrial bank, shall
				file with the Corporation such reports as may be required by the
				Corporation.
								(B)Form and
				mannerReports filed under subparagraph (A) shall be made under
				oath and shall be in such form and for such periods, as the Corporation may
				prescribe.
								(C)InformationEach report filed under subparagraph (A)
				shall contain such information as the Corporation may require
				concerning—
									(i)the operations of
				the industrial bank holding company and the holding company’s
				subsidiaries;
									(ii)the financial condition of the industrial
				bank holding company and such subsidiaries, together with information on
				systems maintained within the holding company or within any such subsidiary for
				monitoring and controlling financial and operating risks, and transactions with
				insured depository institution subsidiaries of the holding company;
									(iii)compliance by the industrial bank holding
				company and the holding company’s subsidiaries with all applicable Federal and
				State law; and
									(iv)such other
				information as the Corporation may require.
									(D)Acceptance of
				existing reportsFor purposes
				of this paragraph, the Corporation may accept reports that an industrial bank
				holding company or any subsidiary of such company has provided or has been
				required to provide to any other Federal or State supervisor or to any
				appropriate self-regulatory organization.
								(2)Examinations
								(A)In
				generalEach industrial bank holding company and each subsidiary
				of each such holding company (other than an industrial bank) shall be subject
				to such examinations by the Corporation as the Corporation may prescribe for
				purposes of this section.
								(B)Furnishing
				reports to other agenciesExamination and other reports made or
				received under this section may be furnished by the Corporation to any other
				appropriate Federal agency or any appropriate State bank supervisor or other
				State financial supervisory agency.
								(C)Use of reports
				from other agenciesThe
				Corporation may use, for the purposes of this subsection, reports of
				examination made by any other appropriate Federal agency, any appropriate State
				bank supervisor, or any other State financial supervisory authority with
				respect to any industrial bank holding company or subsidiary of any such
				holding company, to the extent the Corporation may determine such use to be
				feasible for such purposes.
								(3)Capital
								(A)In
				generalThe Corporation may
				not, by regulation, guideline, order, or otherwise, prescribe or impose any
				capital or capital adequacy rules, guidelines, standards, or requirements on
				any functionally regulated affiliate (as defined in section 45) of any
				depository institution that is controlled by an industrial bank holding company
				that—
									(i)is not a
				depository institution; and
									(ii)is—
										(I)in compliance with
				the applicable capital requirements of the appropriate Federal supervisory
				agency of the affiliate (including the Securities and Exchange Commission or
				State insurance authority);
										(II)properly
				registered as an investment adviser under the Investment Advisers Act of 1940,
				or with any State; or
										(III)is licensed as
				an insurance agent with the appropriate State insurance authority.
										(B)Rule of
				constructionSubparagraph (A)
				shall not be construed as preventing the Corporation from imposing capital or
				capital adequacy rules, guidelines, standards, or requirements with respect
				to—
									(i)activities of a
				registered investment adviser other than with respect to investment advisory
				activities or activities incidental to investment advisory activities; or
									(ii)activities of a
				licensed insurance agent other than insurance agency activities or activities
				incidental to insurance agency activities.
									(e)Access to
				information
							(1)Information
				provided by corporationAny
				confidential supervisory information, including examination or other reports,
				pertaining to an industrial bank furnished by the Corporation to any other
				Federal agency or any appropriate State supervisory agency shall remain
				confidential unless the Corporation, in writing, otherwise consents.
							(2)Deference to
				depository institution examinationsAny appropriate Federal supervisory agency
				of a holding company of an industrial bank shall, to the fullest extent
				possible, forego any examination of any depository institution subsidiary of
				the holding company and use the reports of examinations of the institution made
				by the appropriate Federal banking agency and the appropriate State bank
				supervisor in lieu of a direct examination.
							(3)Information to
				be provided to corporation
								(A)Request to
				agencyUpon request by the Corporation, an appropriate Federal
				supervisory agency may provide to the Corporation information regarding the
				condition of an industrial bank, any holding company that controls such
				industrial bank, or any other affiliate of any such holding company that is
				necessary to assess risk to the industrial bank.
								(B)Availability
				from holding company directlyNotwithstanding section 45, section
				115 of the Gramm-Leach-Bliley Act, or any other provision of law (including any
				regulation), if the information requested under subparagraph (A) is not
				provided to the Corporation, and the information is necessary to assess risk to
				the industrial bank, the Corporation may require the holding company or
				affiliate referred to in such subparagraph with respect to such bank to provide
				such information to the Corporation.
								(4)Examinations by
				corporation
								(A)in
				generalSubject to
				subparagraph (B) and notwithstanding section 45, section 115 of the
				Gramm-Leach-Bliley Act, or any other provision of law (including any
				regulation), no law shall be construed as preventing the Corporation from
				examining an affiliate of an industrial bank pursuant to paragraph (2), (3), or
				(4) of section 10(b), as may be necessary to disclose fully the relationship
				between the industrial bank and the affiliate, and the effect of such
				relationship on the industrial bank, if the Corporation finds such examination
				necessary to determine the condition of an industrial bank.
								(B)Functionally
				regulated affiliatesBefore the Corporation may examine any
				affiliate of an industrial bank that is—
									(i)a
				broker, a dealer, an investment company, or an investment advisor, or
									(ii)an entity that is subject to consolidated
				supervision by the Securities and Exchange Commission, other than a depository
				institution,
									the
				Corporation shall request the Commission to provide the information that the
				Corporation is seeking to obtain through examination and may proceed with the
				examination only if the requested information is not provided by the Commission
				in a timely manner.(f)Limitation on
				control
							(1)In
				generalExcept as provided in
				paragraph (3) or (4), no industrial bank may be controlled, directly or
				indirectly, by a commercial firm.
							(2)Commercial firm
				definedFor purposes of this section, the term commercial
				firm means any entity at least 15 percent of the annual gross revenues
				of which on a consolidated basis, including all affiliates of the entity, were
				derived from engaging, on an on-going basis, in activities that are not
				financial in nature or incidental to a financial activity during at least 3 of
				the prior 4 calendar quarters, as determined by the Corporation in accordance
				with regulations which the Corporation shall prescribe.
							(3)Pre-2003
				exclusions
								(A)Grandfathered
				institutionsParagraph (1)
				shall not apply with respect to any industrial bank—
									(i)which became an
				insured depository institution before October 1, 2003, or pursuant to an
				application for deposit insurance which was approved by the Corporation before
				such date; and
									(ii)with respect to which there is no change in
				control, directly or indirectly, of the bank after September 30, 2003, that
				requires a registration under this section or an application under section 7(j)
				or 18(c), section 3 of the Bank Holding Company
				Act of 1956, or section 10 of the Home Owners’ Loan Act, except a direct or
				indirect change of control in which—
										(I)immediately prior to such change in control
				neither the ultimate acquiring holding company nor the ultimate acquired
				holding company is a commercial firm;
										(II)immediately after such change of control
				the resulting ultimate holding company is not a commercial firm; and
										(III)the resulting ultimate holding company is
				subject to consolidated supervision by the Office of Thrift Supervision or a
				holding company regulated by the Securities and Exchange Commission pursuant to
				section
				240.15c3–1(a)(7) of title 17 of the Code of Federal Regulations
				(as in effect on January 29, 2007).
										(B)Corporate
				reorganizations permittedThe
				acquisition of direct or indirect control of the industrial bank referred to in
				subparagraph (A)(ii) shall not be treated as a change in control
				for purposes of such subparagraph if—
									(i)the company
				acquiring control is itself directly or indirectly controlled by a company that
				was an affiliate of such bank on the date referred to in such subparagraph, and
				remains an affiliate at all times after such date; and
									(ii)the transaction through which the company
				acquired control of the industrial bank constituted solely a corporate
				reorganization of a company that controlled the industrial bank on the date
				referred to in such subparagraph.
									(4)Pre-2007
				exclusions
								(A)Grandfathered
				commercial firmsParagraph (1) shall not apply to any commercial
				firm—
									(i)which became a holding company of an
				industrial bank by virtue of acquiring control of an industrial bank on or
				after October 1, 2003, and before January 29, 2007;
									(ii)which does not acquire control of any other
				depository institution after January 28, 2007;
									(iii)with respect to which there is no change in
				control, directly or indirectly, of any depository institution subsidiary after
				January 28, 2007, that requires a registration under this section or an
				application under section 7(j) or 18(c), section 3 of the
				Bank Holding Company Act of 1956, or
				section 10 of the Home Owners’ Loan
				Act; and
									(iv)each industrial
				bank subsidiary of which remains in compliance with the limitations contained
				in subparagraph (B).
									(B)Activity and
				branching limitationsAn
				industrial bank subsidiary of a commercial firm described in clauses (i), (ii)
				and (iii) of subparagraph (A) is in compliance with the requirements of this
				subparagraph for purposes of subparagraph (A)(iv) so long as the industrial
				bank—
									(i)engages only in activities in which the
				industrial bank was engaged on January 28, 2007; and
									(ii)does not acquire, establish, or operate any
				branch, deposit production office, loan production office, automated teller
				machine, or remote service unit in any State other than the home State of the
				bank or any host State in which such bank operated branches on January 28,
				2007.
									(C)Corporate
				reorganizations permittedThe acquisition of direct or indirect
				control of a depository institution subsidiary referred to in subparagraph
				(A)(iii) shall not be treated as a change in control for
				purposes of such subparagraph if—
									(i)the
				company acquiring control is itself directly or indirectly controlled by a
				company that was an affiliate of such subsidiary on the date referred to in
				such subparagraph, and remains an affiliate at all times after such date;
				and
									(ii)the transaction through which the company
				acquired control of the depository institution constituted solely a corporate
				reorganization of a company that controlled the depository institution on the
				date referred to in such subparagraph.
									(g)Procedures and
				timing for termination of activities or divestiture
							(1)Transition
				provision
								(A)In
				generalAny company that
				fails to comply with the provisions of subsection (f) shall divest its
				ownership or control of each industrial bank subsidiary of the company not
				later than the end of the 2-year period beginning on the first date that the
				company ceased to comply with subsection (f).
								(B)Extension of
				time period
									(i)In
				generalUpon application by a
				holding company that controls an industrial bank, the appropriate Federal
				supervisory agency of such holding company may extend the 2-year period
				referred to in subparagraph (A) with respect to such company for not more than
				1 year if, in such agency’s judgment, such an extension would not be
				detrimental to the public interest.
									(ii)FactorsIn making any decision to grant an
				extension under clause (i) to a holding company of an industrial bank, the
				appropriate Federal supervisory agent of such holding company shall consider
				whether—
										(I)the company has
				made a good faith effort to divest such interests; and
										(II)such extension is
				necessary to avert substantial loss to the company.
										(2)Conditions
				before divestitureDuring the
				2-year period referred to in paragraph (1)(A) with respect to any company and
				any extension of such period, the appropriate Federal supervisory agency may
				impose any conditions or restrictions on the company or any subsidiary of the
				company (other than a bank), including restricting or prohibiting transactions
				between the company or subsidiary and any depository institution subsidiary of
				the company, as are appropriate under the circumstances.
							(3)Termination of
				activities or divestiture of nonbank subsidiaries constituting serious
				risk
								(A)In
				generalNotwithstanding any
				other provision of this section, the appropriate Federal supervisory agency
				may, whenever such agency has reasonable cause to believe that the continuation
				by a holding company of an industrial bank of any activity or of ownership or
				control of any nonbank subsidiary of such holding company, other than a nonbank
				subsidiary of a depository institution, constitutes a serious risk to the
				financial safety, soundness, or stability of a depository institution
				subsidiary of the holding company and is inconsistent with sound banking
				principles or with the purposes of this section, at the election of the holding
				company—
									(i)order such holding company or any such
				nonbank subsidiary, after due notice and opportunity for hearing, and after
				considering the views of the appropriate Federal banking agency and, if
				applicable, appropriate State bank supervisor, to terminate such activities or
				to terminate (within 120 days or such longer period as the appropriate Federal
				supervisory agency may direct in unusual circumstances) the ownership or
				control by such holding company or nonbank subsidiary of any such depository
				institution subsidiary either by sale or by distribution of the shares of the
				depository institution subsidiary, in accordance with subparagraph (B), to the
				shareholders of the holding company of the industrial bank; or
									(ii)order the holding company of the industrial
				bank, after due notice and opportunity for hearing, and after consultation with
				the appropriate State bank supervisor for the industrial bank, to terminate
				(within 120 days or such longer period as the appropriate Federal supervisory
				agency may direct) the ownership or control of any such industrial bank by such
				company.
									(B)Pro rata
				distributionAny distribution
				to shareholders referred to in clause (i) shall be pro rata with respect to all
				of the shareholders of the distributing company, and such company shall not
				make any charge to any shareholder in connection with such distribution.
								(4)Foreign bank
				ownership
								(A)Industrial
				banksAfter January 28, 2007,
				no foreign bank may acquire, directly or indirectly, control of an industrial
				bank unless the Board of Governors of the Federal Reserve System has determined
				by order, or in the case of a foreign bank that is a savings and loan holding
				company the Board of Governors of the Federal Reserve System and the Director
				of Office of Thrift Supervision have jointly determined by order, in connection
				with the change in control or acquisition of the industrial bank and after
				consultation with the Corporation, that the foreign bank is subject to
				comprehensive supervision or regulation on a consolidated basis by the
				appropriate authorities in the bank’s home country in accordance with the
				standard in section 3(c)(3)(B) of the Bank Holding Company Act of 1956.
								(B)Conforming
				amendmentNotwithstanding any other provision of law, after the
				date of enactment of the Industrial Bank Holding Company Act of 2007, the
				Director of the Office of Thrift Supervision shall not approve any acquisition
				of a savings association under section 10(e)(2) of the Home Owners’ Loan Act by
				a foreign bank that is subject to the Bank Holding Company Act of 1956 pursuant
				to section 8(a) of the International Banking Act of 1978 and that is not a bank
				holding company unless the Director of the Office of Thrift Supervision and the
				Board of Governors of the Federal Reserve System have jointly determined, by
				order, in connection with the acquisition of the savings association that the
				foreign bank is subject to comprehensive supervision or regulation on a
				consolidated basis by the appropriate authorities in the bank’s home country in
				accordance with the standard in section 3(c)(3)(B) of the Bank Holding Company
				Act of 1956.
								(5)Holding company
				responsibility
								(A)Source of
				strengthNotwithstanding section 45, a holding company of an
				industrial bank—
									(i)shall serve as a
				source of financial and managerial strength to the subsidiary banks of such
				holding company; and
									(ii)shall not conduct
				the operations of the holding company in an unsafe or unsound manner.
									(B)ImplementationThe
				appropriate Federal supervisory agency of the holding company of an industrial
				bank shall implement the requirements under subparagraph (A).
								(h)Administrative
				provisions
							(1)Agent for
				service of processThe Corporation may require any industrial
				bank holding company, or persons connected with such holding company if it is
				not a corporation, to execute and file a prescribed form of irrevocable
				appointment of agent for service of process.
							(2)Release from
				registrationThe Corporation may at any time, upon the
				Corporation’s own motion or upon application, release a registered industrial
				bank holding company from any registration previously made by such company, if
				the Corporation determines that such company no longer controls any industrial
				bank.
							(i)DefinitionsFor
				purposes of this section, the following definitions shall apply:
							(1)Appropriate
				Federal supervisory agencyThe term appropriate Federal
				supervisory agency means, with respect to a company that controls an
				industrial bank—
								(A)the Corporation, in the case of a company
				that is an industrial bank holding company;
								(B)the Board of
				Governors of the Federal Reserve System, in the case of a company that is a
				bank holding company or that is subject to the Bank Holding Company Act of 1956
				pursuant to section 8(a) of the International Banking Act of 1978;
								(C)the Office of
				Thrift Supervision, in the case of a company that is a savings and loan holding
				company; and
								(D)the Securities and
				Exchange Commission, in the case of a company that is regulated by the
				Commission pursuant to
				section
				240.15c3–1(a)(7) of title 17 of the Code of Federal Regulations
				(as in effect on January 29, 2007).
								(2)Rule of
				constructionUnder the definition of the term appropriate
				Federal supervisory agency in paragraph (1), more than 1 agency may be
				an appropriate Federal supervisory agency with respect to any given company
				that controls an industrial
				bank.
							.
			(c)Enforcement
				(1)Section 8(b) of the
			 Federal Deposit Insurance Act (12 U.S.C. 1818(b)) is amended by
			 adding at the end the following new paragraph:
					
						(11)Industrial bank
				holding companiesThis
				subsection and subsections (c) through (s) and subsection (u) of this section
				shall apply to any industrial bank holding company, and to any subsidiary
				(other than a bank) of an industrial bank holding company in the same manner as
				such subsections apply to State nonmember insured
				banks.
						.
				(2)Section 8(h)(2) of the Federal Deposit
			 Insurance Act (12
			 U.S.C. 1818(h)(2)) is amended by striking (2) Any party
			 to and inserting (2) Any party aggrieved by an order of any
			 appropriate Federal supervisory agency under section 51 or any party
			 to.
				(3)Section 8(i) of
			 the Federal Deposit Insurance Act (12 U.S.C. 1818(i))
			 is amended by striking or 39 each place such term appears and
			 inserting , 39, or 51.
				(d)Prompt
			 corrective actionSection
			 38(f)(2)(H) of the Federal Deposit Insurance Act (12 U.S.C.
			 1831o(f)(2)(H)) is amended by—
				(1)by striking
			 bank holding
			 company.—Prohibiting any bank and inserting
					
						holding company.—(i)Bank holding
				companyProhibiting any
				bank
						;
				and
				(2)by adding at the
			 end the following new clause:
					
						(ii)Industrial bank
				holding companyProhibiting
				any industrial bank holding company having control of the insured depository
				institution from making any capital distribution without the prior approval of
				the
				Corporation.
						.
				(e)Technical and
			 conforming amendments
				(1)Section 10(e)(2)
			 of the Federal Deposit Insurance Act (12 U.S.C. 1820(e)(2)) is amended by
			 inserting or section 51 after subsection
			 (b)(4).
				(2)Section 1101(6) of the Right to Financial
			 Privacy Act of 1978 (12 U.S.C. 3401(6)) is
			 amended—
					(A)in subparagraph (B), by striking
			 and after the semicolon;
					(B)in subparagraph (C), by inserting
			 and after the semicolon; and
					(C)by inserting after
			 paragraph (C) the following new paragraph:
						
							(D)any industrial
				bank holding company (as defined in section 3(w)(8) of the Federal Deposit
				Insurance
				Act);
							.
					(3)Section 115 of the
			 Gramm-Leach-Bliley Act (12 U.S.C. 1820a) is
			 amended—
					(A)in subsection (a),
			 by striking or after bank holding company and
			 inserting , industrial bank holding company, or;
					(B)in subsection
			 (d)—
						(i)by
			 redesignating paragraphs (5), (6), and (7) as paragraphs (6), (7), and (8),
			 respectively; and
						(ii)by
			 inserting after paragraph (4) the following new paragraph:
							
								(5)Industrial bank
				holding companyThe term industrial bank holding
				company has the same meaning as in section 3(w)(8) of the Federal
				Deposit Insurance
				Act.
								.
						(4)Section 304(g)(1) of the Home Mortgage
			 Disclosure Act of 1975 (12 U.S.C. 2803(g)(1)) is amended by
			 inserting , industrial bank holding company, after bank
			 holding company.
				3.RegulationsThe Corporation shall prescribe such
			 regulations as the Corporation determines to be appropriate to carry out the
			 amendments made by this Act.
		
	
		
			Passed the House of
			 Representatives May 21, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
	
	
